DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamaya (JP H03-150122) further in view of Hill (EP 1559529).
Claim 1:  Kamaya discloses a synthetic resin container formed by an outer layer 103 of polypropylene and an inner layer 102 of a resin containing inorganic antibacterial agent, the container comprising a window portion 103 (window) and a circumferential wall including a longitudinal strip-shaped portion that is made of a transparent resin and that is formed in a longitudinal strip shape in a circumferentially predetermined position in the circumferential wall over a predetermined height range, the longitudinal strip-shaped portion serving as the window portion 103 (window), wherein the synthetic resin container includes a mouth tubular portion, a shoulder portion having a tapered tubular shape, a trunk portion having a cylindrical shape, and a bottom 105 (bottom portion), wherein, in the trunk portion, the longitudinal strip-shaped portion has a width- increasing portion and a constant-width portion, wherein the width-increasing portion is connected to the bottom portion and the constant-width portion is connected to the shoulder portion, and wherein in the bottom 105 (bottom portion), a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container, and wherein in the bottom 105 (bottom portion), the longitudinal strip-shaped portion extends from a peripheral edge of the bottom 105 (bottom portion) to the center of the synthetic resin container (see annotated fig. 10 and fig. 11 below).
Kamaya does not disclose a width of the width-increasing portion being increased downward in a lower end portion of the trunk portion.
Hill teaches a bottle having a first molten plastic material 4 and a second material 22 which is different from the first material 4 and which can be untinted, wherein the second material 22 includes a width-increasing portion connected to a bottom portion of the bottle and whose width is increased downward in a lower end portion of the bottle (see P. 0033 and fig. 10).
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion of Kamaya to remove its width-increasing portion and instead have a width-increasing portion connected to the bottom portion and whose width is increased downward in the lower end portion of the trunk portion, as taught by Hill, in order to provide a greater viewing angle to better see contents at the bottom 105 of the container.

    PNG
    media_image1.png
    449
    443
    media_image1.png
    Greyscale


Response to Arguments
The specification objections in paragraph 4 of office action dated 28 January 2021 are withdrawn in light of the amended disclosure filed 22 May 2021.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736